In an action to foreclose a mortgage, the defendant Yosi Shem-Tov, also known as Yosi Shemtov, also known as Yosi Shem Tov appeals, as limited by his brief, from so much of an order of the Supreme Court, Queens County (Flug, J.), dated April 27, 2012, as denied that branch of his motion which was to vacate a foreclosure sale on the ground that the sale was conducted in violation of a stay which had been previously imposed by an order to show cause of the same court.
Ordered that the order is affirmed insofar as appealed from, with costs.
The defendant Yosi Shem-Tov, also known as Yosi Shemtov,
*858also known as Yosi Shorn Tov (hereinafter the appellant), moved to vacate a foreclosure sale, inter alia, on the ground that the sale was conducted in violation of a stay which had been previously imposed by an order to show cause of the same court. However, as the Supreme Court noted, the appellant failed to show that the order to show cause staying the foreclosure sale was, as required by its terms, personally served upon the referee (see Lenders Capital LLC v Ranu Realty Corp., 99 AD3d 566 [2012]).
The appellant’s remaining contentions are without merit.
The Supreme Court therefore properly denied that branch of the appellant’s motion which was to vacate the foreclosure sale. Eng, EJ., Rivera, Hall and Lott, JJ., concur.